DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 10-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Christensen et al. (U.S. Publication 2011/0276966), hereinafter Christensen in view of Ayupov (U.S. Publication 2020/0310815), hereinafter Ayupov.



Referring to claim 1, Christensen teaches, as claimed, a method for performing a processing task (see Fig. 2, Task Specifier), a portion (see Fig. 2, Processing Task ID 28) of a plurality of portions of the processing task comprising a group of operations (see Fig. 2, 28, 32, and 36) that are to be performed at a processing unit (see Fig. 1, Core 0) of a plurality of processing units (see Fig. 1 Cores), the group of operations comprising operations of a first 5type (see Fig. 2, Task Type 30) and operations of a second type (see Fig. 2, Dependency Type 34), the method comprising: 

building for performing the operations of the first type (see Fig. 3, Step 54) and for performing the operations of the second type (see Fig. 3, Step 46); 

obtaining, according to a definition of the processing task, a dependency relationship (see Fig. 2, Dependency Type 34 and 38) between a group of operations that are to be performed at the processing unit and a group of 10operations (see Fig. 2, 28, 32, and 36) that are to be performed at other processing units among the plurality of processing units (see Fig. 1 Cores); and 

performing operations in the first (see Fig. 3, Step 54 to 60) and operations in the second (see Fig. 3, Step 46-48) respectively at the processing unit based on the dependency relationship (see Fig. 3).



Ayupov does disclose first queue (first instruction queue, see Abstract) for performing operation of the first type and a second queue (second instruction queue, see Abstract)  for performing operations of the second type.

At the time of the invention it would have been obvious to a person of ordinary skill in the art to incorporate Ayupov into Christensen.

The suggestion/motivation for doing so would have been to manage dependency without using power hungry comparison logic (see Ayupov Paragraph 23).

As to claim 2, the modification teaches the method of claim 1, further comprising: loading, to the processing unit, first code (first instruction queue, see Ayupov Abstract) for performing a first group of operations of the first type and second code (second instruction queue, see Ayupov Abstract) for performing a second group of operations of the second type; and wherein performing operations in the first queue and operations in the second queue 20respectively at the processing unit based on the dependency relationship comprises: performing the operations in the first queue based on the first code; and performing the operations in the second queue based on the second code (see rejection claim 1 regarding instruction types and dependencies).  



As to claim 10, the modification teaches the method of claim 1, further comprising: reporting (completion bit, see Ayupov Paragraph 22; Note, matter of choice) that the processing unit has performed the portion of the processing task in response to determining all operations in the first queue and the second queue have been performed at the processing unit.

As to claims 11-13 and 20, they are directed to a method/program to implement the device as set forth in claims 1-3.  Therefore, they are rejected on the same basis as set forth hereinabove.

Allowable Subject Matter

Claims 4-9 and 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion

The prior arts made of record and not relied upon are considered pertinent to applicant’s disclosure:  

Nield et al. (U.S. Pub. 2018/008898) discloses task scheduling in a GPU; and

Perez et al., “A Dependency-Aware Task-Base Programming Environment for Multi-Core Architectures” discloses programming task level parallelism.




Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hyun Nam whose telephone number is (571) 270-1725 and fax number is (571) 270-2725.  The examiner can normally be reached on Monday through Friday 8:30 AM to 5:00 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HYUN NAM/Primary Examiner, Art Unit 2183